EXHIBIT 10.1


AMENDMENT
TO THE
LAREDO PETROLEUM, INC.
OMNIBUS EQUITY INCENTIVE PLAN
(amended and restated as of May 16, 2019)
In light of the reverse stock split and the authorized share reduction that
became effective as of June 1, 2020, when an amendment to Laredo Petroleum,
Inc.’s Certificate of Incorporation was accepted and recorded by the Secretary
of State for the State of Delaware, the Laredo Petroleum, Inc. Omnibus Equity
Incentive Plan, as amended and restated (the “Plan”), is hereby amended,
effective as of June 1, 2020, as follows:
1.
Section 5(a) of the Plan shall be amended and replaced in its entirety with the
following:

“(a)    Awards granted under the Plan shall be subject to the following
limitations: (i) subject to Section 12 of the Plan, the Committee is authorized
to deliver under the Plan an aggregate of 1,492,500 shares of Common Stock; (ii)
subject to Section 12 of the Plan, grants of Options or SARs under the Plan in
respect of no more than 717,500 shares of Common Stock may be made to any single
Participant during any single calendar year, and, subject to Section 12 of the
Plan, grants of Incentive Stock Options under the Plan in respect of no more
than 717,500 shares of Common Stock may be made to any single Participant during
any single calendar year; (iii) subject to Section 12 of the Plan, no more than
717,500 shares of Common Stock may be earned in respect of Performance
Compensation Awards denominated in shares of Common Stock granted pursuant to
Section 11 of the Plan to any single Participant for a single calendar year
during a Performance Period, or in the event such Performance Compensation Award
is paid in cash, other securities, other Awards or other property, no more than
the Fair Market Value of 717,500 shares of Common Stock on the last day of the
Performance Period to which such Award relates; (iv) the maximum amount that can
be paid to any single Participant in any one calendar year pursuant to a cash
bonus Award described in Section 11(a) of the Plan shall be $5,000,000; and (v)
subject to Section 12 of the Plan, no more than 71,750 shares of Common Stock
may be issued in respect of Awards granted to any single Participant who is a
non-employee director for a single calendar year.”
All other terms and conditions of the Plan shall be unchanged and remain in full
force and effect, except to the extent modified by the foregoing.



